Fourth Court of Appeals
                                  San Antonio, Texas
                                        June 14, 2018

                                     No. 04-18-00156-CV

                            MMM 410 BAR AND GRILL, LLC,
                                     Appellant

                                              v.

        Jose FONG, Ericka Fong, Loop 410 Development, LTD Co., and EFJFM, LLC,
                                       Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI01524
                       Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
        Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due June 21,
2018.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court